DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment dated 9/13/2021 has been considered and entered into the record.  The amendment of claims 13–15 overcomes the previous indefinite rejection by changing the claims’ statutory class of invention to an article.  Claims 1–20 remain pending and are examined below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1–4 and 7–17 are rejected under 35 U.S.C. 103 as being unpatentable over Moser (US 2015/0258712 A1).
Moser teaches a molding material for use in making wind turbine blade parts comprising a layer of unidirectional glass fiber tows (i.e., rovings) fabric, with scrim support layers on either side of the unidirectional fiber layer to stabilize the fibers, wherein the layers are sewn together using pillar stitching that extends essentially parallel to the unidirectional glass fiber tows.   Moser abstract, ¶¶ 2, 17, 39–50, 69, 70, 100.  
The stitches may have a spacing ranging from 1–50 mm, which encompasses the claimed stitch density of claim 3.  Id. ¶ 39.  The fabric contains unidirectional fibrous tows aligned in a uniform direction (e.g., warp), which results in a non-crimp fabric.  Id. ¶ oC) to another fabric layer, thereby making the perpendicular fabric a weft layer, or include a weft support yarn.  See id. ¶ 21.  The fabric may further comprise support yarns that run parallel to the direction of the fabric or in the weft direction and mesh with the fiber tows.  Id. ¶¶ 21, 119.  The support yarns may have a weight within the range of 45 to 85 tex.  Id. ¶ 37.
Claims 13 and 14 are rejected as the unidirectional molded material of Moser is used to form a variety of wind turbine components including blades, spars, shells, etc.  Id. ¶¶ 2, 100, 102, 150.  Additionally, claim 15 is rejected as it would have been obvious to have used the material to form a belt as Moser establishes the versatility of the unidirectional molded material in making wind turbine components.  
Claims 5, 6, and 18–20 are rejected under 35 U.S.C. 103 as being unpatentable over Moser as applied to claims 4 and 17 above, and further in view of Boon (US 2015/0224759 A1).  Moser teaches the use of a support structure, which may include a curable resin matrix and glass or carbon yarns, to keep the glass fiber tows in place.  Moser ¶¶ 23, 28, 31, 48.  However, Moser fails to teach a support member (i.e., stabilizing element) that is a rod-shaped pultrudate of glass fiber and resin.  
Boon teaches the use of carbon-fiber reinforced, rod-shaped, plastic pultrudate strips to provide support layers of glass fiber fabric to make wind turbine blades.  Boon abstract, ¶¶ 6–15, Figs. 1A–1C.
It would have been obvious to one of ordinary skill in the art to have replaced the support member of Moser with the pultrudate as fiber-reinforced resin provides the formed wind turbine blade with enhanced mechanical properties over neat resin.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 

Response to Arguments
Applicant's arguments filed 9/13/2021 have been fully considered but they are not persuasive. 
Applicant argues that while Moser teaches a unidirectional fiber tow layer, it fails to teach the claimed first and second stabilization layers.  As explained above, Moser teaches a single layer fabric comprising unidirectional fiber tows and a support structure for maintaining the arrangement of the tows.  Moser ¶¶ 17, 31.  The support structure may be applied to both sides of the unidirectional fiber tow fabric layer and comprise pillar stitching, which would sew each of the support structure layers to each other.  Id. ¶¶ 39–42.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786